UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7063



WAYNE P. THOMAS,

                                           Petitioner - Appellant,

          versus


JOSEPH BROOKS, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-01-265-3)


Submitted:   November 28, 2001         Decided:     December 19, 2001


Before LUTTIG, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wayne P. Thomas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wayne P. Thomas appeals from the district court’s order dis-

missing without prejudice his motion filed under 28 U.S.C.A. § 2241

(1994) after construing it as a motion to vacate or set aside his

sentence pursuant to 28 U.S.C.A. § 2255 (West Supp. 2001).    We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     Thomas v. Brooks, No. CA-01-265-3 (E.D. Va. May

23, 2001).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                             AFFIRMED




                                  2